Citation Nr: 1212356	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1966 to September 1968, from March 1986 to May 1988, from January 1991 to March 1991 and from July 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Des Moines, Iowa, denying the claims currently on appeal.  

The Veteran testified at a hearing before the underlying Acting Veterans Law Judge at the RO in Des Moines, Iowa in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's tinnitus manifested as a result of his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for bilateral tinnitus.  Having reviewed the evidence of record, the Board finds that the evidence of record is at least in equipoise.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the Veteran's service treatment records do not reflect complaints of tinnitus, the Veteran testified during his May 2011 hearing that he first noticed a ringing in his ears during his period of active duty from September 1966 to September 1968.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

The Veteran also testified to in-service situations where he was exposed to a great deal of noise.  He noted working as a gunner's mate, test-firing weapons, and generally being exposed to loud noises.  The Veteran also denied being provided hearing protection while working with these weapons. The Veteran's wife also testified during this hearing, stating that almost immediately upon the Veteran's return from service he would talk about ringing in his ears.  

In addition to the testimony provided by the Veteran and his wife, the record contains a statement from an individual purporting to have served with the Veteran.  This individual corroborated the Veteran's story regarding excessive noise from the guns that they worked with.  This individual also indicated that they were not offered hearing protection.  

In addition to the extensive lay evidence in support of the Veteran's claim, the medical evidence of record tends to support the Veteran's assertions as well.  During an August 2008 VA examination, the Veteran reported being exposed to loud noise during military service while working as a gunner's mate and a gun technician in Vietnam.  The Veteran also reported that he first noticed his tinnitus in the late 1960s, which would coincide with the Veteran's service in Vietnam.  

The Board recognizes that a February 2010 VA examiner opined that it was less likely than not that the Veteran's tinnitus manifested during military service.  This opinion was based on the lack of evidence of tinnitus during military service.  However, this assertion on the part of the examiner is not accurate.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran has reported suffering from tinnitus during military service, and this is certainly something the Veteran is competent to testify about.  However, the February 2010 VA examiner failed to mention the Veteran's report of tinnitus during military service, and as such, the provided opinion is of little probative value.  

In summary, the Veteran has submitted extensive lay evidence from himself and others confirming that he experienced noise exposure during military service.  The Veteran has also alleged on numerous occasions that he first noticed this symptomatology during military service in the 1960s.  There is nothing in the claims file to suggest that the Veteran's testimony, or the statements of those who know him, lack credibility.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  Therefore, having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for tinnitus is granted. 



ORDER

Service connection for bilateral tinnitus is granted. 


REMAND

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records fail to reflect that hearing loss was incurred during a period of military service prior to 1986 (hearing loss is clearly evident as of this time).  However, the record reflects that the Veteran was not afforded a hearing evaluation following his prior period of active duty from 1966 to 1968, and, that a hearing evaluation was not performed as part of numerous Naval Reserve examinations that took place prior to 1986.  This lack of evidence is not equivalent to negative evidence which weighs against the claim.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  

The Veteran was afforded a VA audiometric examination in August 2008.  This examiner concluded that hearing loss did not manifest during military service, noting that there was no evidence of hearing loss in the service medical records prior to 1986.  No mention of the Veteran's lay history was made.  An additional VA examination was performed in February 2010.  The examiner noted that the Veteran reported that he first noticed hearing loss around 1986, but that other people complained about his hearing some 40 years prior to the date of examination.  However, the Veteran's claim was again denied on the basis of a lack of evidence of hearing loss prior to 1986.  These conclusions reflect that the Veteran's lay assertions were not taken into consideration during either VA examination.  As already noted, a Veteran is certainly competent to testify to the fact that he experienced symptoms that are subject to lay observation, such as hearing loss.  See Buchanan, 451 F.3d at 1336.  

The Veteran also testified during his May 2011 hearing that he was exposed to a great deal of noise due to his work with guns during his period of active duty from 1966 to 1968.  The Veteran's wife also testified during this hearing that over the years following his separation from active duty, the Veteran would often not hear her when she was speaking to him.  Finally, a statement from an individual purporting to have served with the Veteran confirms a great deal of noise exposure without hearing loss.  

In light of the above facts, the Board concludes that the Veteran should be afforded another VA audiometric examination in which the numerous lay statements of record are considered when formulating an opinion.  The Board is cognizant of the fact that tinnitus was previously granted purely due to the lay testimony of record.  However, regarding his hearing loss, the Veteran himself stated that he did not notice symptomatology of hearing loss until 1986.  On the other hand, he indicated during his VA examination that his tinnitus was first noticed during his military service from 1966 to 1968.  Therefore, we have an 18 year gap in which no symptomatology of hearing loss was noticed by the Veteran after his period of active duty from 1966 to 1968.  The Veteran has reported occupational and recreational noise exposure during this time as well.  Nonetheless, in light of statements from the Veteran's wife, it appears that there is at least a possibility that hearing loss manifested during, or as a result of, active duty from 1966 to 1968.  

Furthermore, even if it is determined that the Veteran's hearing loss did not manifest as a result of military service from 1966 to 1968, the examiner assigned to the Veteran's case must also opine as to whether the hearing loss noted in 1986 was permanently aggravated or worsened by subsequent active military duty.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination by an appropriate medical specialist.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect review of this material.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz), and speech recognition scores based on the Maryland CNC tests.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hearing loss manifested during, or as a result of, active military service from September 1966 to September 1968.  In formulating an opinion, the examiner must provide a complete rationale, and the examiner must discuss and consider the Veteran's lay statements and the lay statements of his wife and fellow serviceman.  The Veteran's reports of in-service noise exposure, to include service as a gunner's mate and a gun technician, should also be considered.  These statements should be deemed to be credible.  

In addition, if it is determined that the Veteran's bilateral hearing loss did not manifest as a result of noise exposure during active duty from September 1966 to September 1968, the examiner should opine as to whether the Veteran's hearing loss noted in 1986 was permanently aggravated or worsened as a result of subsequent military service from March 1986 to May 1988, from January 1991 to March 1991 and from July 1991 to September 1991.  A complete rationale must be provided for all opinions offered and the lay testimony and statements of record must be considered when formulating an opinion.  

2.  The RO/AMC should then review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


